DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.

Drawings
The drawings are objected to because the drawings to not detail the “first gradient portion that extending around the neck opening” as provided in claim 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the drawings do not have identifier numbers identifying the compartment or sub-compartments as required by claims 12-17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation of “the sub-compartments are positioned above the compartments in each of the first gradient portion and the second gradient portion” was not supported in the originally filed disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 is a method of applying graded pressure on a body, however, it is unclear what the metes and bounds of “a first gradient portion” and “a second gradient portion” would require structurally of the portions. Is this a weight gradient, a pressure gradient, a slope gradient, or some other gradient? It is unclear what structure is required to read on the gradient portions as claimed. Further, it is unclear if the compartments are the structure that apply the gradient of if the portions of body material apply the gradient. Finally, it is unclear how the weight density corresponds to the compartment structure and/or the gradient structure.

Claim 16 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the compartments in the first gradient portion” and “the compartments in the second gradient portion” are referring to, are these in addition to the compartments of claim 12? There is no antecedent basis for these compartments in the claims.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the compartments and sub-compartments are arranged. A sub-compartment would be a smaller portion of the compartment. It is unclear how sub-compartments can be located above the compartments. Further, the specification fails to teach how the sub-compartments are above the compartments of the first and second gradient portions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2020/0196685).
In regard to claim 12, Williams teaches a method of applying a graded pressure on a body of a child for calming and assisting to sleep (see abstract), the method comprises the steps of: 10providing, a sleep suit for a child (paragraph 0096), the sleep suit comprising: a body configured to worn over a torso portion of a child's body (see garment in Fig 2) , the body having a neck opening, a pair of arms opening, and a pair of legs opening, the body having a front side and a rear side (see paragraph 0024 detailing openings and specifically the embodiment of figure 2), wherein the front side of the body is divided into several compartments (see annotated figure below), the front side comprises: a first gradient portion that extends around the neck opening and between the pair of arms opening (see annotated figure below), the first gradient portion is of a pre-determined height (see annotated figure below), a lower portion that extends upwards from the pair of leg openings (see annotated figure below), the weight of the first gradient portion is lesser than the weight of the lower portion (see number of compartments along first portion vs. lower portion in annotated figure below and paragraphs 0035), and a second gradient portion between the first gradient portion and the lower portion (see compartments in gradient portion as detailed in annotated figure below along with gradient weight description in bottom of paragraph 0035), the weight density of the second gradient portion is lesser than the weight density of the lower portion and more than that of the first gradient portion (weight of second gradient portion in annotated figures below would be less than the lower portion and greater than the first gradient portion due to number of compartments and gradient weight distribution as detailed in bottom of paragraphs 0035); and donning the sleep suit on the child (paragraph 0096).  


    PNG
    media_image1.png
    480
    556
    media_image1.png
    Greyscale


 	In regard to claim 16, Williams teaches wherein a size of compartments in the first gradient portion is lesser than a size of compartments in the lower portion (see size of compartments being smaller is first portion than the lower portion as detailed in annotated figure above).

 	In regard to claim 17, Williams teaches wherein each of the first gradient portion and the second gradient portion has sub-compartments (see single blocks in columns vs. across rows in first and second portion and as detailed above in annotated figure), wherein a size of the sub-compartments is less than the size of the compartments in the respective first gradient portion and the second gradient portion (compartments are rows that are larger than the single blocks in the columns), wherein the sub-compartments are positioned above the compartments in each of the first gradient portion and the second gradient portion (see annotated figure above detailed sub-compartments are above compartments).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2020/0196685).
 	Williams teaches a method of donning a weighted garment on a child. Further, Williams teaches the first gradient portion having less weight than the second gradient portion and the gradient portion having less weight then the lower portion (see paragraphs 0035 and annotated figure above). However, Williams fails to specifically teach wherein the first gradient portion has a weight density of about 25% the weight density of the lower portion, the second gradient portion has a weight density of about 40% the weight density of the lower portion. 
 	In regard to clam 13, Williams teaches the first gradient portion having less weight than the second gradient portion and the second gradient portion having less weight then the lower portion (see annotated figure above based upon compression gradient as described in bottom of paragraphs 0035 and number of compartments in each region). Further, Williams teaches the ability to customize the compartments to provide gradient pressure depending on the physical or medical need of the wearer (see bottom of paragraph 0030 detailing adjustable weighted compartments based upon desired gradient).  It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art though routine experimentation to determine the proper weight density of the first gradient portion, the second gradient portion and the lower portion based upon the pressure desired depending on the physical or medical need of the wearer (paragraph 0009). The first gradient portion having a weight density of about 25% the weight density of the lower portion, the second gradient portion having a weight density of about 40% the weight density of the lower portion is plausible based upon the sections of the garment as detailed in the annotated figure above and the ability for an artisan to customize the weight in each compartment based upon physical and medical needs of the wearer (paragraph 0009).  

  	In regard to claims 14-15, Williams teaches wherein the front side has a weight of about 5- 1120 % or 10-15% of a weight of the child's body (paragraph 0037 details that the garment does not have a total weight exceeding 10% the body of the wearer, which would make the front panel having a weight of about 5-10% and 10-15% of the body of the wearer).  


Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive.
 	Applicant argues that Williams does not divide the garment into a first gradient portion, a second gradient portion, and a lower portion.
 	Applicant argues the term “divide” and it is unclear if applicant is claiming an actual structure or just an imaginary divide. The claims do not require any divide structure between the portions, therefore any sections of the garment can be called out as any of the portions as desired. Applicant is directed to the annotated figure above, which points out the portions of the garment that are being considered the first gradient portion, the second gradient portion, and the lower portion.

 	Applicant argues that drawings are not drawn to scale and therefore determining the size of the compartments in relation to one another would be improper. 
 	It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed (see MPEP 2125). Here, Williams shows all of the structural features of the compartments along the garment and their size in relation to one another. Further, Williams teach that the compartments/subpanels (203) can be made in different widths (paragraph 0031).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Krawchuk (US 11,357,268) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732